Citation Nr: 0938281	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected hysterectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The record reflects that the Veteran was scheduled for a 
Decision Review Officer hearing in March 2008.  She was 
notified of this in a February 2008 letter; however she did 
not report to the hearing and did not request that it be 
rescheduled.  


FINDINGS OF FACT

1.  The Veteran is presently receiving the maximum schedular 
rating for a hysterectomy without removal of the ovaries; 
there is no evidence of any unusual circumstances related to 
this disability such as frequent hospitalizations or marked 
interference with employment.

2.  The objective medical evidence reflects that forward 
flexion of the thoracolumbar spine is greater than 60 
degrees; there are no spasms severe enough to result in 
abnormal gait or abnormal spinal contour; no ankylosis or 
intervertebral disc syndrome; and there are no neurological 
manifestations of the service-connected lumbar spine 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.116, Code 7618 (2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a March 
2005 letter.  In addition, following the letter, the August 
2006 statement of the case and January 2009 supplemental 
statement of the case were issued, each of which provided the 
Veteran with an additional 60 days to submit more evidence.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Further, the Veteran has been accorded VA 
examinations pertinent to her increased rating claims on 
appeal.  In this regard, the Board notes that she did not 
report to an April 2008 VA spine examination.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp 2007); 38 C.F.R. 
§ 3.400(o)(2) (2008).
IV.  Analysis

A.  Hysterectomy

The Veteran contends that her service-connected hysterectomy 
is more severe than the currently-assigned 30 percent 
evaluation indicates.  Specifically, in her September 2006 
Substantive Appeal, she asserted that her currently-shown 
ovarian cysts are the result of her hysterectomy.  The Board 
notes, however, that by a September 2005 rating decision, the 
RO denied service connection for ovarian cysts, including as 
secondary to her service-connected hysterectomy.

Historically, the RO granted service connection for 
hysterectomy in a December 1998 rating decision and granted a 
30 percent rating as well as entitlement to special monthly 
compensation based on anatomical loss of a creative organ, 
effective from October 18, 1998.  (An effective date of one 
day after discharge from service was granted since the claim 
was received within a year of that date).  In March 2005, the 
Veteran filed a claim for an increased rating.  

The RO has evaluated the Veteran's service-connected 
hysterectomy under Diagnostic Code 7618, pertaining to 
removal of the uterus, including the corpus. Under this Code, 
a Veteran is initially provided a 100 percent rating for 
three months after removal, and thereafter a maximal 30 
percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7618 
(2008).  Additionally, Diagnostic Code 7617 provides an 
initial 100 percent rating for three months after removal of 
the uterus and both ovaries and a 50 percent rating 
thereafter.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for service-connected 
hysterectomy is not warranted.  Specifically, the evidence 
does not reflect that the Veteran's 1998 hysterectomy 
included removal of the ovaries.  As such, there is no basis 
for a higher or separate rating.  In reaching this 
determination, the Board as considered the Veteran's 
assertion that her currently-shown ovarian cysts are the 
result of her hysterectomy.  However, the report of an August 
2008 VA gynecological examination reflects the examiner's 
opinion that the Veteran's ovarian cysts are not related to 
her hysterectomy.  Further, as mentioned, the RO denied 
service connection for ovarian cysts in a September 2008 
decision.  

For the foregoing reasons, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for hysterectomy and there 
is no basis for staged rating of the disability pursuant to 
Hart.  

B.  Lumbar Spine 

Historically, the RO granted service connection for lumbar 
strain in a December 1998 rating decision and assigned a 10 
percent rating, effective from October 18, 1998.  In March 
2005, the Veteran filed a claim for an increased rating of 
her service-connected lumbar spine disability.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected lumbar spine disability was 
initially evaluated under Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  VA revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  This revision, effective September 26, 
2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51443 (August 27, 
2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  

With respect to any neurological manifestations, Diagnostic 
Code 8520 pertains to paralysis of the sciatic nerve.  Under 
this Diagnostic Code, complete paralysis, where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost, is assigned an 80 percent rating.  Incomplete 
paralysis that is mild is assigned a 10 percent rating.  
Moderate incomplete paralysis is assigned a 20 percent 
rating, moderately severe incomplete paralysis is assigned a 
40 percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 850 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2008).  

With respect to incapacitating episodes, the Board finds that 
a disability rating on this basis is not warranted as the 
evidence of record does not reflect disc disease.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Here, the Board 
finds that the evidence supports continuing the 10 percent 
rating for the Veteran's orthopedic manifestations, and fails 
to reflect neurologic manifestations so as to warrant an 
increased rating on such a basis.  

Available relevant evidence consists of VA treatment records 
and a March 2005 VA examination report.  Initially, the Board 
notes that VA treatment records during the course of the 
appeal are essentially absent of complaints regarding the 
Veteran's service-connected lumbar spine disability.  The 
Board further notes that although the March 2005 VA 
examination report indicates that no medical records were 
reviewed, the report reflects thorough physical examination 
and interview with the Veteran concerning her medical history 
and current symptomatology.

The March 2005 VA examination report shows the Veteran 
described a sensation of pressure in her low back.  She also 
reported muscle spasms in the upper part of her back and her 
belief that she may have a slipped disc.  She reported back 
pain, which flared upon prolonged standing or with any 
lifting, but denied any associated symptoms.  She stated that 
she had been to the emergency room about five or six times 
over the past year for back pain medication, but denied any 
back surgery or recommendations for back surgery.  Further, 
the Veteran stated that she could walk without assistive 
devices.  Although she reported wearing a back brace, she 
stated that she only wore it at work if she had back pain.  
She did not wear the brace to the examination.  She related 
that every day she walked on the treadmill for 45 minutes and 
did back exercises and stretches.  

With respect to the effect of her lumbar spine condition on 
her occupation, the Veteran stated that she worked retail and 
that she tried to sit down as much as possible, and did not 
lift anything more than 30 pounds because of back pain.  She 
also reported that she could not stand more than 30 minutes 
without changing her position because of back pain.  

Physical examination revealed a normal gait.  Forward flexion 
was to 90 degrees with minimal discomfort.  Left and right 
lateral rotation was 30 degrees with no pain.  Left and right 
lateral flexion was 30 degrees with complaints of "jabbing" 
discomfort.  Neurological examination was normal.  X-rays of 
the lumbar spine were also normal.  The examiner provided a 
diagnosis of chronic lumbar strain with mild functional loss.  
It was noted that pain resulted in an additional 3 degrees of 
limitation of motion with repetitive flexing.

Based on the foregoing objective medical evidence, the Board 
finds that a rating in excess of 10 percent is not warranted 
for any time during the appeal period.  Specifically, the 
Veteran has demonstrated forward flexion of 90 degrees.  
Although an additional functional loss of 3 degrees was noted 
upon repetitive flexing due to pain, this additional 
functional loss is contemplated in the assigned 10 percent 
rating, which contemplates forward flexion limited to even 61 
degrees.  

Although the Veteran has reported muscle spasms, the evidence 
does not reflect that they have resulted in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis to warrant a higher rating on 
this basis.  Further, the record fails to reflect any 
neurological manifestations of the Veteran's service-
connected lumbar spine disability, with the March 2005 VA 
examination reflecting normal neurological findings.

For these reasons, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the Veteran's service-connected lumbar spine disability.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal as the evidence fails to establish that there are 
exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  While the March 2005 VA examination reflects that 
the Veteran has had to make minor accommodations at work as a 
result of low back pain, she has not asserted that her lumbar 
spine disability interferes with her job.  Further, there is 
no evidence that she required frequent periods of 
hospitalization for the treatment of her lumbar spine 
disability.  Thus the Board finds that the preponderance of 
the evidence is against referral of the Veteran's claim for 
extraschedular consideration.


ORDER

A rating in excess of 30 percent for service-connected 
hysterectomy is denied.

A rating in excess of 10 percent for service-connected lumbar 
spine disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


